DETAILED ACTION
Claims 1-4, 6, 8-17 & 20-24 are pending as amended on 06/17/22.

Response to Amendment
This final action is a response to the amendment filed on June 17, 2022.  Claims 5, 7 & 18-19 have been cancelled.  Claims 1-2, 8, 11, 17 & 20 have been amended as a result of the previous action; the rejections have been redone accordingly.  Claims 21-24 have been added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveyer”, “lid reader”, “can positioning pads”, “sleeve applicator” in claims 1/17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17 is objected to because of the following informalities: “and to and to” in line 21 appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “an air blast station”, whereas an air blast station has already been recited in the amended parent claim, creating confusion as to whether this is supposed to be the same station.  Claim 12 recites “a chamber”, whereas a chamber has already been recited in the amended parent claim, creating confusion as to whether this is supposed to be the same station.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heuft et al., US 2005/0045263 in view of Koolhaas, US 2013/0284346 and further in view of Priero et al., EP 1 927 547.
With regard to claim 17, Heuft teaches a conventional oriented container labeling apparatus, with a conveyor (14/20/22) to transport containers, a reader (18) is configured to detect an alignment mark on the container lids, positioning pads (24) controlled to rotate the containers & orient them based on input from the reader, and a labeler (26) to label the oriented containers (throughout, e.g. abstract, [0008, 0012-0013 & FIGS. 1-3]).  Such a device would be capable of operating on aluminum cans.
While this reference does not expressly disclose a sleeve labeler/shrink tunnel, these too were conventional in the art, as shown for example by the standard shrink sleeving system in Koolhaas (e.g. [0093 & FIG. 1]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Koolhaas with those of Heuft, in order to yield a system capable of placing shrink sleeve labels onto containers which have a desired orientation using means known in the art with predictable success.  While Koolhaas is silent as to the temperature of the steam, selecting the optimum processing parameters for steaming temperature for the selected work would have been well within the realm of ordinary skill when operating such a system.  Further still, reducing steam temperature (e.g. below a standard 100 deg @ 1 atm) would have predictably resulted in reduced need for providing heat energy to the work.
While these references do not expressly disclose an air blast station upstream from the labeler, this too was conventional in the art, as shown for example by Priero, which teaches a device for filling containers and blasting them with air nozzles prior to a labeling step (throughout, e.g. [0001 & FIGS. 1-3]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Priero with those of Heuft & Koolhaas, in order to better clean containers prior to labeling using only well-known means with predictable success.
While these references do not expressly mention a “moisture sensor”, the above combination is directed to both: a sensing means for optically scanning the containers to sense the presence or absence of desired conditions (i.e. a given container rotational position), as well as means for drying unwanted moisture from containers.  It would also have been obvious for one of ordinary skill to omit drying at times if it were not needed, based on the same duplicate technique of using a sensor to scan for the presence or absence of desired (moisture) conditions (see also for example MPEP 2144.04(II)A & 2144.04(VI)B).
With regard to claim 20, as noted, Koolhaas teaches conventional steam tunnels capable of shrinking sleeves onto conveyed work, wherein selecting the optimum processing parameters for steaming temperature/duration for the selected work would have been well within the realm of ordinary skill when operating such a system.
With regard to claim 24, as noted, Heuft teaches conventional detection of either an optical marking or a three-dimensional feature for orienting the containers [0017-0018], wherein orienting based on the inherent three-dimensional feature of an aluminum can tab would have been prima facie obvious for one of ordinary skill.

Allowable Subject Matter
Claims 1, 6, 8-11, 13-16 & 21-23 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a container orienting/drying/labeling system comprising a sensor which determines the temperature of a conveyed container & of the environment, and an air blast station which operates to dry the container based on a difference between these temperatures in combination with the other instantly claimed features.  This limitation is present in independent claim 1, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches conventional bottle dryers/labelers (EP 1 927 547, US 2005/0045263, US 2013/0284346, US 2011/0126960, US 2011/0108156), but not the unique systems of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed June 17, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended and are persuasive.  With regard to claim 1, the prior art does not disclose a sensor which determines the temperature of the work and of the environment and an air blast station which operates based on a difference between these temperatures, and rejections toward this claim have been withdrawn.
Applicant does not make specific remarks toward amended independent claim 17; however, this claim is still considered to comprise only that which was known in the art at the time of the instant invention.  With regard to the use of either cans, bottles, or other containers, the prior art already teaches a variety of conventional container orienting/drying/sleeve labeling systems which are stated as being useful for a variety of common containers (i.e. aluminum cans) and is thus considered to meet this limitation or otherwise render it obvious.  Again, recitations to the intended material worked upon are not considered to substantially limit the structure of a claimed apparatus (see MPEP 2114, 2115), and the interchangeable designs of known can/bottle labelers would further have been plainly obvious modifications for one of ordinary skill in this art.  With regard to orienting such cans based on can tabs, the prior art already teaches orienting these containers according to various three-dimensional features (i.e. aluminum can tabs) and is considered to meet this limitation or otherwise render it prima facie obvious.  Such a feature was indeed known practice at the time of Applicants’ invention (see for example US 2018/0170596 [0087-0092]).  With regard to the practice of steam-shrinking at reduced temperatures, again, discovering optimal operating parameters for the steam tunnel would have required only ordinary skill and yielded only a predictable result.  The practice of using lower-temperature steam-shrinking was indeed known practice at the time of Applicants’ invention (see for example US 2011/0126960, or US 5,044,142).  Thus, claims which do not contain the allowable subject matter indicated above are still considered to be obvious in light of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745